Citation Nr: 0005973	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  99-00 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a service-connected shell fragment wound to the 
right lower extremity, with damage to the right femoral nerve 
and Muscle Group XV.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran and C.R.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to November 
1969, to include service in the Republic of Vietnam.  His 
awards and medals include the Combat Infantryman's Badge and 
Purple Heart Medal, indicative of his participation in combat 
with the enemy.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February and 
October 1998 from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Winston-Salem, North 
Carolina, in which the RO denied increased evaluations for a 
service-connected right lower extremity shell fragment wound 
and for PTSD, and also denied TDIU.

In a decision dated in October 1998, the RO denied service 
connection for a disorder affecting the right hand, and 
notified the veteran of such that same month.  The veteran 
did not appeal that determination.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (1999).



FINDINGS OF FACT

1.  Residuals of the service-connected shell fragment wound 
to the right lower extremity consist of weakness, pain and 
sensory changes in the right lower extremity due to 
incomplete right femoral nerve paralysis, some limitation of 
hip motion and asymptomatic scarring.

2.  The entire competent and probative evidence of record 
shows that PTSD is manifested by no more than occupational 
and social impairment with reduced reliability and 
productivity due to symptoms such as circumstantial speech, 
impaired judgment and abstract thinking, motivation and mood 
disturbances, and difficulty in establishing or maintaining 
effective work and social relationships.

3.  Service connection is in effect for residuals of a shell 
fragment wound to the right lower extremity, evaluated as 30 
percent disabling; and for PTSD, also evaluated as 30 percent 
disabling.  The veteran has no other adjudicated service-
connected disabilities.

4.  The veteran left school in the 11th grade.  He has work 
experience in a manufacturing plant and last worked there in 
August 1990. 

5.  The competent and probative evidence does not show that 
the veteran's service-connected disabilities, in and of 
themselves, are of sufficient severity as to prevent him from 
engaging in some form of substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for residuals of a service-connected shell 
fragment wound to the right lower extremity, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8526 (1999).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

3.  The criteria to warrant entitlement to TDIU benefits have 
not been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that in July 1968, the 
veteran was hit by a booby trap fragment in the right femoral 
area.  Records indicate that there was no nerve involvement 
due to the initial injury.  The veteran underwent surgical 
repair of the right common femoral artery and debridement of 
the wound.  Neurologic examination later in July 1968 
revealed a paralysis of the knee extensors; diagnoses 
included right femoral nerve palsy secondary to laceration of 
the right femoral artery.  The veteran underwent physical 
therapy during service.  In August 1968, the right thigh 
incision was noted to be well-healed and femoral pulses were 
strong; the impression was successful repair of the right 
common femoral artery.  Service records reflect that 
electromyography revealed denervation of the right 
quadriceps; examination showed right quadriceps atrophy and 
hamstring tightness, with zero quadriceps strength.  The 
femoral nerve palsy was opined to be incomplete, primarily 
affecting the quadriceps femoris.  In October 1968, the 
veteran underwent surgical exploration of the femoral nerve, 
with a freeing of the adherent scar tissue around the femoral 
artery.  The repair was noted to be successful and treatment 
notes indicate that the veteran had minimal ambulatory 
disability thereafter.  Entries dated in February and March 
1969 reveal the veteran's complaints of pain at his wound 
site.  X-rays of the right knee taken in March 1969 revealed 
spotty osteoporotic changes.  The report of medical 
examination at separation, dated in November 1969, notes 
hypesthesia of the right leg.  
In February 1970, the veteran appeared for a VA examination.  
X-rays were negative for abnormal skeletal changes or 
evidence of a retained foreign body in the right thigh.  The 
VA examiner noted a history of "rather severe" muscle 
damage and fracture of the femur as a result of the service 
injury.  The veteran complained of right thigh and upper leg 
pain, and right knee buckling.  The veteran walked in a 
normal manner and the examiner was unable to detect any right 
lower extremity shortening.  Motion of the right hip, knee 
and ankle were stated to be completely normal.  Thigh 
circumferences were equal.  The shrapnel wound scar was 
stated to be somewhat adherent, but not particularly tender 
and well healed.  The examiner indicated that there was no 
evidence of damage to Muscle Group XIV.  Nor was any bone 
damage found upon examination at that time.  Neurologic 
examination revealed some moderate weakness in quadriceps 
flexion, and a diminished right-sided knee jerk.  The 
neurologic examiner described the veteran's disability as 
moderately severe, due to right femoral neuropathy manifested 
by weakness of the quadriceps and an absence of knee jerk.  
An attached hospital summary, showing hospitalization from 
December 1969 to January 1970, indicates the presence of 
"marked quadriceps atrophy."  The veteran's weakness and 
pain in the anterior aspect of the right thigh were thought 
to be the result of disuse atrophy for which he was sent for 
therapy.  

In a rating decision dated in March 1970, the RO established 
service connection for the veteran's right lower extremity 
shell fragment wound residuals, assigning a 30 percent 
evaluation effective November 22, 1969; a temporary total 
convalescent rating from December 19, 1969 to January 31, 
1969, with a 30 percent evaluation resuming thereafter.

The veteran was hospitalized at a VA facility from March to 
April 1991, with diagnoses of alcohol dependence and mixed 
substance abuse as well as a history of PTSD with depression.  
He was noted to have questionable alcoholic peripheral 
neuropathy in the upper extremities.  

A July 1991 report of VA neuropsychiatric examination 
indicates that the veteran's mood was calm and his affect 
appropriate during the interview.  He evidenced no bizarre 
motor movements or tics, no delusions, no loose associations, 
no ideas of reference and no suspiciousness.  He was fully 
oriented and both his recent and remote memory were opined to 
be "good."  His insight and judgment were stated to be 
adequate.  Psychologic testing was recommended.

In August 1991, the veteran reported for a VA psychologic 
examination.  He complained of flashbacks, sleeping 
difficulty and a dislike of being around people.  He reported 
that he had been unemployed since July 1990 and separated 
from his spouse of 19 years since August 1990.  He stated 
that he left school in the 11th grade.  He stated that his 
use of alcohol and drugs stemmed primarily from his attempts 
to control the distress associated with his Vietnam 
experiences.  He reported problems maintaining his stability 
and sobriety.  He was unsure of dates and indicated that his 
memory was "shot."  He complained of the "nearness of his 
memories" and his emotional confusion relating to combat 
experiences.  He reported avoiding people and anything that 
could trigger his memories.  He reported having fights and 
recognizing that his emotional instability created problems 
with his spouse and his work.  He appeared anxious and 
distressed throughout the interview.  The examiner noted that 
a tremor was often evidenced.  The veteran's attention span 
was brief and he "struggled to calm himself sufficiently so 
he could focus on the material and tasks at hand."  

On psychologic testing performed in August 1991, the veteran 
performed in the borderline to mentally deficient range.  His 
long-term memory skills were opined to be limited and the 
examiner noted that the "overall distribution of [the 
veteran's] intellectual abilities would suggest that his work 
opportunities might be limited...would probably work more 
comfortably in situations where verbal skills are less 
important and perceptual motor skills more highly valued."  
The examiner noted that the veteran felt "ill prepared" to 
deal with environmental pressures and stresses, and that the 
impulse to withdraw was strong.  The examiner discussed the 
veteran's "self-imposed isolation."  The examiner stated 
that the veteran maintained little interest in daily 
activities and noted that the veteran was easily angered, 
complicating his social interaction.  The veteran also 
reported a variety of somatic concerns and stated that 
"pessimism prevails."  He reported experiencing unusual 
thought content, purportedly hearing strange things when 
alone, and having bizarre sensory experiences, stating that 
his "soul sometimes leaves my body."  Cognitive processing 
skills were opined to be impaired, with difficulties in 
sustained concentration, memory skills and attention.  

The August 1991 psychologic examiner summarized a 
"persistent level of arousal that is reflected through 
significant sleep problems, a startle response, irritability, 
and concentration problems."  Psychiatric examination 
revealed no bizarre motor movements, no delusions, loose 
associations, or ideas of reference or suspiciousness.  The 
veteran's mood was calm and his affect was appropriate.

In a rating decision dated in September 1991, the RO 
established service connection and assigned a 10 percent 
evaluation for PTSD, effective April 10, 1991.

X-rays taken in December 1992 showed bilateral genu varum.  

In September 1993, a VA neuropsychiatric consultant noted 
that the veteran was moderately anxious and had mild 
depression and mild psychomotor retardation.  The veteran 
seemed hesitant and withdrawn, but did not evidence 
hallucinations, delusions, paranoia, or ideas of reference, 
and was not psychotic.  

In a rating decision dated in February 1994, the RO increased 
the evaluation for PTSD from 10 to 30 percent, effective 
December 17, 1992.  

A June 1997 VA outpatient record notes a "drop leg."  That 
record indicates that the veteran had severe peripheral 
neuropathy of questionable etiology, stated to probably be 
alcohol related.  A VA outpatient treatment note dated in 
August 1997 indicates that the veteran was losing function in 
his right upper extremity

In October 1997, the veteran reported for a VA examination.  
A peripheral nerve evaluation was conducted.  The veteran 
refused to walk without his cane.  He was able to stand on 
his toes, momentarily using his cane.  He was unable to jog 
or squat.  His thighs were of equal size.  There was 
bilateral weakness with foot dorsiflexion, but other lower 
extremity muscles were within normal range.  Sensory testing 
was stated to be difficult to evaluate, with light touch 
recognized in all extremities on most occasions.  Joint sense 
was stated to be "especially poor in the right toes" and 
mildly impaired in the left toes.  The diagnoses included 
diffuse areflexia and spotty sensory loss in all extremities.  

In July 1998, the veteran underwent orthopedic evaluation by 
a private physician.  He complained of his right leg giving 
out.  He reported being unable to bend, stoop or walk without 
help, depending on his family for support.  He reported 
symptoms of tingling and numbness in the right leg, and also 
in his arm and hand.  He stated that the pain was constant 
and not helped by medication or treatment.  The examiner 
noted that the veteran was unable to walk without individual 
assistance form another person.  The examiner noted that the 
muscle group affected was the quadriceps muscles, basically 
the anterior thigh group, and that such affected the range of 
the veteran's hip motion.  There was sensitivity and 
tenderness to the scar, without keloid formation.  The 
examiner noted some tendon and muscle damage as well as nerve 
damage.  The veteran did not wear any truss.  Muscle strength 
of the anterior thigh complex was stated to be a "2."  The 
veteran had right hip flexion to 60 degrees, extension to 10 
degrees, internal rotation to 20 degrees, external rotation 
to 30 degrees and hip joint pain, fatigue and weakness at 10 
degrees extension, internal and external rotation.  
Neurologic examination revealed decreased sensation on the 
right leg and foot and the left anterior thigh, as well as 
decreased vibration sense on both feet, consistent with a 
peripheral neuropathy with decreased pinprick to the left leg 
in the femoral nerve distribution.  The veteran denied 
alcohol abuse in his past; however the examiner noted the 
veteran's history of alcoholic neuropathy.  X-rays were 
stated to showed osteoporosis and mild degenerative arthritis 
of the pelvis, right hip and right femur.  Objective factors 
were noted to be an entrance wound and a surgical wound, as 
well as weakness of the anterior thigh muscle group and 
decreased range of motion with decreased sensation to 
pinprick in the distribution the femoral nerve and right 
lower extremity.  The examiner additionally commented that 
the veteran had muscle atrophy and contractures of the hands, 
and problems with motor and sensory peripheral neuropathy 
both the upper and lower body, "which seems to add to his 
debilities."  The examiner summarized that the veteran's 
decreased hip motion, and muscle and nerve damage to the 
lower extremity, added to his motor and sensory peripheral 
neuropathy and Dupuytren' contractures, "all of which make 
it impossible for him to be productively employed."

In July 1998, the veteran underwent private psychiatric 
examination.  He described intrusive memories, and frequent 
nightmares and flashbacks.  He reported avoiding thoughts and 
activities reminding him of warfare, and complained of a 
restricted affect, a morbid outlook, hyperarousal symptoms, 
insomnia, decreased concentration, hypervigilance and an 
intense startle reflex.  He stated that he was frequently 
withdrawn, sad and tearful.  His brother accompanied him to 
the interview and stated that the veteran was frequently 
suicidal; the veteran denied current suicidal ideation.  The 
veteran reported that he had not had a drink in the past four 
months.  He gave a history of 19-years employment at the same 
company, and stated that eight years earlier he had stopped 
working secondary to neurologic problems affecting his arm 
and leg.  He reported having few friends.  He was alert and 
fully oriented.  His speech was normal.  His affect was 
slightly dysphoric, but overall fairly euthymic.  He smiled 
at times.  His thought process was linear and unimpaired.  
There was no evidence of delusions or hallucinations, other 
than flashbacks.  The veteran described chronic suicidal 
ideation without active suicidal thoughts.  The examiner 
noted that the veteran maintained basic personal hygiene and 
did not exhibit in appropriate behaviors during the 
examination.  There was no evidence of obsessive or 
ritualistic behavior.  There were no signs or symptoms of 
panic attacks.  There was evidence of mild anxiety and 
moderate-to-severe depression.  There was some evidence of 
impaired impulse control:  The veteran's brother described 
him as frequently getting very agitated and frustrated, at 
one point inflicting heavy damage to his vehicle.  The 
veteran also described chronic sleep impairment with a 
decrease in energy interfering with his daily activities.  
The diagnoses included PTSD, with an assigned GAF of 60.  The 
VA examiner summarized that the veteran had moderate-to-
severe symptoms of PTSD for which treatment was recommended.  
The examiner commented that the veteran appeared overly 
isolated with few friends and that "PTSD may have worsened 
his ability to function adequately at a job."  The examiner 
indicated that with treatment the veteran "may be able to 
better function both at home and potentially at work."

In a September 1998 statement the veteran's former employer 
reported that the veteran had worked for that company from 
1972 to 1990, that he had worked 8 hours of day, 40 hours a 
week, and that he had resigned.  

In a decision dated in October 1998, the RO denied TDIU.

The veteran testified before the undersigned member of the 
Board in September 1999.  Pertinent to his PTSD he complained 
of having bad dreams about Vietnam, waking up in cold or hot 
sweats, and of experiencing panic attacks, being nervous all 
the time.  Transcript at 3-5.  C.R., his brother, reported 
that the veteran had panic attacks three times a week, and 
also stated that the veteran had gone through periods of 
suicidal thoughts.  C.R. further indicated that the veteran's 
symptoms were getting worse in recent years.  Transcript at 
5-7.  The veteran reported that he had difficulty remembering 
things and stated that he got nervous even around family 
members.  Transcript at 7-8.  He stated that he did not 
associate much with neighbors but saw his children and 
grandchildren, as well as C.R.  Transcript at 23.  Pertinent 
to his leg, the veteran reported seeing a physician every 
three months.  Transcript at 9.  He complained of right leg 
weakness and pain, with balance problems.  Transcript at 10-
13.  He stated that he quit his job in August 1990 due to 
fear that he would not be able to perform his duties 
controlling the movement of machinery safely.  Transcript at 
14.  He also reported having had problems with the foreman, 
to include having struck him.  Transcript at 19.  
C.R. reported that the veteran's leg numbness caused him to 
fall sometimes, and indicated that physician had noted a 
"drop leg."  Transcript at 15-16.  The veteran denied 
recent hospitalizations for his leg.  Transcript at 26.  He 
reported that he did not like to drive, but was able to use 
the brake and gas pedals.  Transcript at 27.  



Generally Applicable Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter the benefit of 
the doubt in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Drosky v. Brown, 10 Vet. App. 251 
(1997); Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Introductory Matters

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Shell Fragment Wounds

Rating Criteria

Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54 (1999).

Limitation of motion of the thigh, and other thigh impairment 
is evaluated under 38 C.F.R. § 4.71a.  Diagnostic Code 5251 
(1999) provides for a 10 percent evaluation where thigh 
extension is limited to five degrees.  Diagnostic Code 5252 
(1999) provides for a 10 percent evaluation where flexion is 
limited to 45 degrees.  Diagnostic Code 5253 (1999) provides 
for a 10 percent evaluation where a veteran is unable to toe 
out more than 15 degrees due to limitation of rotation of the 
affected leg.  38 C.F.R. § 4.71a.

Muscle Group damage is categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly.  
See 38 C.F.R. § 4.56(d).  Muscle Group XIV affects knee 
extension and the simultaneous flexion of the hip and the 
knee.  Muscle Group XIV also acts with Muscle Group XVII in 
postural support of the body, and acts with the hamstrings in 
synchronizing hip and knee motion.  38 C.F.R. § 4.73, 
Diagnostic Code 5314 (1999) provides for ratings from zero to 
40 percent for impairment of Muscle Group XIV.  Muscle Group 
XV affects hip adduction and flexion.  38 C.F.R. § 4.73, 
Diagnostic Code 5315 (1999) provides for ratings from zero to 
30 percent for impairment of Muscle Group XV.  

38 C.F.R. § 4.55(a) (1999) provides that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 
(1999) pertain to scars.  A 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803.  Diagnostic 
Code 7804 provides that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part.  38 C.F.R. § 4.118.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a, Note (1999).  Incomplete 
paralysis of the femoral nerve warrants assignment of a 30 
percent evaluation where severe, a 20 percent evaluation 
where moderate, and a 10 percent evaluation where mild.  
38 C.F.R. § 4.124a, Diagnostic Code 8526.  A 40 percent 
evaluation is assigned where there is complete paralysis of 
the quadriceps extensor muscles.  Id.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Analysis

The veteran is currently in receipt of a 30 percent 
evaluation, assigned under 38 C.F.R. § 4.124a, Diagnostic 
Code 8526, based on severe, incomplete paralysis of the 
femoral nerve.  That diagnostic code provides for a higher 
evaluation, 40 percent, where there is complete paralysis of 
the quadriceps extensor muscle.  Service medical records 
clearly indicate only incomplete femoral nerve paralysis.  
Moreover, the report of VA examination conducted shortly 
after service discharge, indicates only moderate disability 
in the form of weakness and an absent knee jerk from right 
femoral neuropathy, and does not indicate total paralysis.  
Nor did VA examinations conducted in October 1997 or July 
1998 indicate complete femoral nerve paralysis to warrant 
assignment of a 40 percent evaluation under Diagnostic Code 
8526.  Although the veteran has argued that a physician has 
noted a "drop leg," and a June 1997 VA outpatient record 
does include note of such, that record indicates that the 
veteran has severe peripheral neuropathy probably alcohol 
related.  Notably, other records of treatment and evaluation 
note peripheral neuropathy affecting all four extremities.  
What the competent evidence does not show is that the 
veteran's service-incurred shell fragment wound resulted in 
complete femoral nerve paralysis.  To the contrary, the 
competent evidence contemporary with the shell fragment 
injury, as well as the medical reports specifically 
evaluating the residuals of such, are consistent in showing 
only incomplete paralysis.  A 30 percent evaluation is the 
maximum available under the schedule for incomplete 
paralysis; thus, a 40 percent evaluation is not warranted by 
application of Diagnostic Code 8526.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999, whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Specifically, the 
Board has considered the diagnostic codes relevant to muscle 
injury, motion limitation and scarring.  See 38 C.F.R. 
§§ 4.56, 4.71a, 4.73, 4.118.  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case 
application of 38 C.F.R. §§ 4.56, 4.71a, 4.73, 4.118, is 
inappropriate and/or fails to result in assignment of a 
higher percentage evaluation, as further discussed below.

Service records created in conjunction with the veteran's 
original injury do not document any injury to the right leg 
muscles.  Despite noting a history of "rather severe" 
muscle damage, the February 1970 VA examiner concluded that 
there was no disability due to muscle damage, but rather, and 
consistent with service records, that the veteran 
demonstrated quadriceps weakness and atrophy due to 
neuropathy and disuse.  That examiner's note of muscle damage 
appears to be based on the veteran's history and not on 
review of service records.  The October 1997 VA examination 
report notes the veteran's weakness and sensory impairment 
but states that they are due to neuropathy, not muscle 
damage.  In July 1998, the VA examiner did note that the 
muscle group affected was the anterior thigh group, but noted 
such insofar as the veteran's injury affected his range of 
hip motion.  That examiner did not identify pathology 
attributable to muscle damage.  The stated ranges of 
hip/thigh motion shown in the competent evidence of record, 
do not meet the criteria for even a compensable evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253.  
Furthermore, 38 C.F.R. § 4.55(a) provides that a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  In this case, the 
function affected is the same, i.e., motion of the right 
hip/thigh and ambulation.  See also 38 C.F.R. § 4.14 (1999); 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Finally, 
the Board acknowledges that the July 1998 examiner noted some 
sensitivity and tenderness to the veteran's scar area.  The 
objective factors of the veteran's disability, however, were 
noted to be primarily weakness, pain and sensory changes in 
the femoral nerve distribution, without separate disability 
identified as resulting from the veteran's scars.  Id.  Also, 
the Board notes that where a diagnostic code is not 
predicated on a limited range of motion alone, such as 
Diagnostic Code 8526, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999), with respect to functional loss due to pain, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Based on the above, no increased evaluation is warranted 
under the Schedule.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The evidence in this 
case fails to show that the veteran's right femoral nerve 
impairment, in and of itself, now causes or has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  Rather, post-service the veteran 
was able to continue working, without requiring frequent 
surgeries, hospitalization or prolonged time off from work 
due to his right leg.  To the extent the veteran argues that 
he requires the use of crutches, or assistance for 
ambulation, the competent evidence of record suggests 
additional disability due to nonservice-connected alcoholic 
neuropathy, and does not indicate that the veteran is unable 
to ambulate due solely to his service-connected shell 
fragment wound.  The veteran's arguments pertinent to 
unemployability are discussed herein below as pertaining to 
his TDIU claim.

PTSD

Rating Criteria

Regulations provide that a 30 percent evaluation is to be 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships).  A 100 percent evaluation 
is warranted where there is total occupational and social 
impairment, due to symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting self or others; an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999) 

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 32 
(4th ed. 1994)].  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); also cited in Richard v. Brown, 
9 Vet. App. 266 (1996).  

Analysis

The veteran is currently evaluated as 30 percent disabled 
from PTSD.  The 30 percent criteria under Diagnostic Code 
9411 contemplate disability due to such symptoms as a 
depressed mood, anxiety, suspiciousness, weekly or less 
frequent panic attacks, chronic sleep impairment and/or mild 
memory loss. 

The Board looks primarily to the most recent report of VA 
examination, dated in July 1998, as the most probative 
medical evidence of the veteran's existing level of 
disability.  See Francisco, supra.  At that time, the veteran 
was fully oriented and alert, without abnormalities of speech 
or any evidence of delusions or hallucinations.  The examiner 
noted that overall the veteran's mood was euthymic.  The 
veteran has maintained basic hygiene, as noted in examination 
reports of record.  Neither at the time of examination in 
July 1998, nor in connection with other evaluations did the 
veteran exhibit inappropriate or obsessive ritualistic 
behaviors during the interview.  Although the veteran's 
brother reported frequent suicidal ideation and a period of 
impulse control impairment manifested by agitation and 
frustration resulting in damage to a vehicle, the veteran 
denied suicidal ideation at the time of the examination and 
neither he nor his brother reported the veteran having caused 
injury to himself or others or posing a threat of doing so.  
The July 1998 examiner noted only mild anxiety and opined 
that there was moderate-to-severe depression, summarizing the 
veteran's impairment from PTSD as moderate-to-severe.  That 
examiner assigned a GAF of 60, indicative of moderate 
impairment.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); also cited in Richard v. Brown, 9 Vet. App. 266 
(1996).  The July 1998 examination report does not support 
evidence of circumstantial, circumlocutory, stereotyped, 
illogical, obscure or irrelevant speech.  Nor does it endorse 
any difficulty in understanding complex commands; or 
impairment of both short- and long-term memory, certainly not 
showing any memory loss for information personal to the 
veteran.  Although the veteran, by history, indicates 
problems with suicidal ideation and panic attacks, the VA 
examiner noted symptoms of a nature and degree most 
consistent with moderate impairment due to PTSD, with 
episodes of more serious symptomatology.  Although the 
examiner noted the veteran to be isolated, having "few 
friends", he evidently maintains relationships with family 
members.  Also, the veteran himself reported that he stopped 
working due to neurologic problems and not PTSD.  

A review of prior evaluations is consistent:  In September 
1993 the veteran was described as moderately anxious and 
mildly depressed.  Examination in July 1991 revealed anxiety 
and concentration difficulties, with noted arousal 
disturbances.  However, the veteran's mood was calm and he 
was without evidence of delusions, loose association, ideas 
or reference, suspiciousness or other behaviors affecting his 
ability to function independently.  When the demonstrated 
symptomatology is considered in tandem with the most recent 
GAF score of 60, such findings are not sufficient to warrant 
assignment of more than a 30 percent evaluation under 
Diagnostic Code 9411.  As such, the veteran's claim is 
denied.
TDIU

Criteria

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Before a total rating 
based upon individual unemployability may be granted, there 
must also be a determination that the veteran's service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (1999).  The provisions of 38 C.F.R. § 
4.16(b) allow for extraschedular consideration of cases in 
which veterans who are unemployable due to service-connected 
disabilities but who do not meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).

In evaluating whether the veteran's service-connected 
disability precludes substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).  The ability to 
work sporadically or obtain marginal employment is not 
substantially gainful employment, Moore v. Derwinski, 
1 Vet. App. 356. 358 (1991).  The question in a total rating 
case based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).

Analysis

Because the veteran's service-connected disabilities are each 
assigned only a 30 percent evaluation, the schedular criteria 
for assignment of a total disability rating based on 
individual unemployability are not met.  38 C.F.R. § 4.16(a).  
In this regard, the Board has carefully examined all of the 
evidence of record and finds that the veteran's current 
disability ratings are appropriately assigned, as set out in 
detail in the above reasons and bases pertinent to increased 
evaluations.  

Although the veteran has not met the percentage requirements 
set out in 38 C.F.R. § 4.16(a), a claim for a total 
disability rating based upon individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  

In this case, the Board has already determined that the 
veteran's right lower extremity disability does not warrant 
extraschedular consideration.  The competent and probative 
evidence in this case is clear.  First, despite his in-
service injury, the veteran was able to maintain his job with 
the same employer for almost 18 years and the employer has 
reported only that he resigned.  Moreover, although several 
physicians have indicated that the veteran has work 
impairment, no physician has opined that the veteran is 
unemployable solely by reason of his service-connected 
disabilities.  To the contrary, the competent evidence of 
record indicates that the veteran additionally suffers from 
nonservice-connected peripheral neuropathy affecting his 
other extremities, to include affecting his ability to use 
his hands.  The veteran himself, in connection with recent 
examination, gave the reason for leaving his employment as 
due to his inability to safely operate the required 
machinery, due, in part, to his hand problems.  The record 
contains competent medical opinion attributing any 
unemployability to the combination of his service-connected 
and nonservice-connected disabilities.  Although 
acknowledging that the veteran's PTSD worsened his ability to 
maintain employment, the recent psychiatrist has opined that 
with psychotherapy, the veteran may be able to function in 
employment.  

In sum, the available competent evidence does not show the 
veteran to be unemployable due solely to service-connected 
disabilities.  Thus, the criteria for TDIU have not been met 
and the veteran's claim is denied.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (1999).

ORDER

An evaluation in excess of 30 percent for residuals of a 
shell fragment wound to the right lower extremity, with 
damage to the right femoral, is denied.

An evaluation in excess of 30 percent for PTSD is denied.

Entitlement to TDIU is denied.


	
		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

